Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/26/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
	The claims have been amended so that the composition of claim 18 is an integral part of the system (claims 1-8, 10 and 11) as well as the method (claims 33-36). It is noted that the method was not part of the restriction requirement mailed 5/7/2021 as the claims were added with the response filed 7/2/2021 and were indicated as withdrawn by Applicant. As the claims all recite the composition of claim 18, the restriction requirement between and Group I and II mailed 5/7/2021 is withdrawn. Any potential restriction requirement between the method claims (claims 33-36) and Groups I and II is not made or, in the alternative, is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-8, 10, 11 and 17-36 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 11 and 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17 and 18 have been amended to recite a composition that comprises an EBCB comprising levofloxacin and polymyxin at a concentration of about 10 to 100 mg/ml. The composition also comprises three enzymes: creatininase, creatinase, and sarcosine oxidase. The claims include a genus of compositions. One is that the entire composition is a solution containing all of the claimed elements. The specification only discloses one configuration for the enzymes which is a biosensor that contains the three enzymes which are immobilized on the surface of a platinum electrode ([0051]). Therefore, the only specie that the specification EBCBs are in a solution and the enzymes are immobilized on the surface of a platinum electrode. Therefore, Applicant was not in possession of the full scope of claims 1-8, 10, 11 and 17-36 at the time of filing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is recited with the inclusion of the composition of claim 18:
A system comprising:
a sensor comprising an enzyme biosensor compatible biocide (EBCB) comrpsing Polymyxin, where the Polymyxin is at a concentration of 10 to 100 mg/ml, creatininase, creatinase; and sarcosine oxidase for measuring a concentration of one or more analytes.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites  that the enzyme comprises a biosensor.  Claim 1 recites and enzyme biosensor. the “sensor” of claim 2 has a wider scope. Therefore, it fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following is noted from MPEP 804 I B:
B.    Between Copending Applications—Provisional Rejections
An examiner may become aware of two or more copending applications that were filed by the same inventive entity, a different inventive entities having a common inventor, a common applicant, and/or a common owner/assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122 ), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). The merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue.
A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable except as noted below.
1.    Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application. Where there are three applications containing claims that conflict such that a provisional NSDP rejection is made in each application based upon the other two, and it is necessary to file terminal disclaimers to overcome the rejections, it is not sufficient to file a terminal disclaimer in only one of the applications addressing the other two applications. Rather, an appropriate terminal disclaimer must be filed in at least two of the applications to require common ownership or enforcement for all three applications. A terminal disclaimer may be required in each of the three applications in certain situations (e.g., when all three applications have the same effective U.S. filing date). See subsections (a) and (b) below.
(a)   Effective U.S. Filing Date
Where there are two or more original applications (applications which are not reissue applications - see MPEP § 201.02) with conflicting (i.e., patentably indistinct) claims, it may be necessary to determine which application has the earliest effective U.S. filing date, i.e., is the "earliest-filed application."
The effective U.S. filing date of an original application is the earliest of:
(1) The actual filing date of the application; or
(2) The filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as to such conflicting claims.
For example, where two original applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), if all the conflicting claims of one of the applications are not appropriately supported in the parent application (and therefore, not entitled to the benefit of the filing date of the parent application), while the conflicting claims of the second application are appropriately supported in the parent application (and therefore, entitled to the benefit of the filing date of the parent application), then the second application has the earlier effective U.S. filing date.
The effective U.S. filing date of a reissue application for purposes of nonstatutory double patenting analysis is the effective U.S. filing date of original application that resulted in the patent for which reissue is sought.
Benefit claims under 35 U.S.C. 119(e)  and foreign priority claims under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b)  are not taken into account when determining the term of an issued patent (see 35 U.S.C. 154(a)(2)  and (a)(3) ), and therefore, are not taken into account in determining which application is the earliest-filed application.
(b)   Provisional nonstatutory double patenting rejection is the only rejection remaining in an application
(i)    Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
(ii)    Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application. (Empahsis added.)
In the instant case, ‘296 is a continuation of the instant case and is afforded the same effective filing date as the instant application which is 10/25/2019.
 
Claims 1-8, 10, 11 and 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35-41, 46 and 48-52 of copending Application No. 17591296.
Claim 33 of ‘296 is directed to a system comprising a sensor comprising an electrode, an enzyme layer over the electrode, a diffusion control membrane and a solution comprising one or more biocides having a molecular weight greater than 320 g/mol. Claim 46 of ‘296 is directed to a system comprising a biosensor comprising an electrode, an enzyme layer over the electrode, a diffusion control membrane and a solution comprising one or more biocides having a molecular weight greater than 320 g/mol (instant claims 1-3, 5, 17, 18 and 33). 
The limitations of the instant dependent claims 2-8, 10, 11, 19-32  and 34-36 are taught by the reference application. Claims 35 and 48 of ‘296 recite that the enzyme layer comprises one or more of creatininase, creatinase or sarcosine oxidase a combination thereof. The selection of all three enzymes is easily envisaged from the small genus of enzymes (instant claims 17, 18, 1, 2, 3, 33, 35 and 36). The one or more biocides comprises levofloxacin (claims 36 and 49 of ‘296; instant claims 1, 4, 17, 18 and 33). Claims 38 and 51 of ‘296 recites that the ECBC is  a polymyxin and claim 39 recites that the polymyxin is at a concentration of 10 to 100 mg/ml. This concentration is a specie that anticipates the claimed range of 10 to 100 mg/ml as well as 20 to 100 mg/ml (instant claims 6, 7, 17, 18, 20, 27, 28, 31 and 32). Claims 40  and 52 of ‘296 recite that the one or more biocides can comprise one or more of the following: levofloxacin (a fluoroquinolone), Carbenicillin disodium, Spectinomycin (an aminoglycoside), Piperacillin, Ceftazidime, Streptomycin, Polymyxin B, Polymyxin E, Sulfanilamide, Sulfathiazole sodium, Sulfadimethoxine, or polyhexamethylene biguanide hydrochloride (instant claims 8, 10, 11, 17-20 and 23-32). Claim 41 of ‘296 recited that the one or more biocides comprises one or more of amoxycillin, ampicillin, carbenicillin, cefazolin, cefepime, cefoxitin, ceftazidime, clavulanic acid, imipenem, oxacillin, penicillin or piperazine ( as in instant claims 21 and 22). Claim 50 of ‘296 recites that the sensor comprises a creatinine sensor (instant claim 4).
Claim 48 of ‘296 recites that the enzyme layer comprises one or more of creatininase, creatinase or sarcosine oxidase. The selection of all three is easily envisaged by the small group of three members. Claim 49 of ‘296 recites that the one or more biocides comprises levofloxacin. Claim 51 of ‘296 recites that the one or more biocides comprises polymyxin. Claim 46 of ‘296 recites that the one or more biocides comprises one or more of levofloxacin, Carbenicillin disodium, Spectinomycin, Piperacillin, Ceftazidime, Streptomycin, Polymyxin B, Polymyxin E, Sulfanilamide, Sulfathiazole sodium, Sulfadimethoxine, or polyhexamethylene biguanide hydrochloride. 
Thus, the reference application discloses all the features of the currently claimed invention, just in separate claims. Thus, overall the reference application renders obvious the same product as currently claimed as all of the limitations could be combined into a single embodiment.
Regarding the concentrations of the antibiotics in instant claims 22-26, one of ordinary skill in the art would recognize that the concentration of an antibiotic is an optimizable variable dependent on the degree of stabilization needed in the solution of the composition of system. The concentration of a polymyxin (claim 39 of ‘296; 10 to 100 mg/ml) provides a range to optimize the concentrations of the other antibiotics. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations of the recited antibiotics, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The claims of ‘296 do not explicitly teach a method of using the (bio)sensor to measure the concentration of an analyte (instant claim 33). 
Claim 37 of ‘296 teaches that the sensor comprises a creatinine sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the (bio)sensor of ‘296 to measure the concentration of creatinine. The ordinary artisan would have been motivated to do so because the intended use of the (bio)sensor of ‘296 is to measure the concentration of creatinine. The ordinary artisan would have had a reasonable expectation that one could use the (bio)sensor of ‘296 to measure the concentration of creatinine because the senor contains the necessary enzymes to do so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comment on the Prior Art
The closest prior art is Schaffer (US 2008173064; cited in the IDS filed 8/14/2020). Schaffer teaches a method for calibrating a biosensor to determine creatinine in a biological liquid where the biosensor comprises electrodes and a calibration solution containing creatinine  and creatine (claim 1). The calibration solution also comprises an antibiotic or biocide that is an isothiazolone ([0029]. The prior art neither teaches nor suggests the claimed compositions or systems especially where the composition comprises levofloxacin (e.g., a fluoroquinolone) or polymyxin (a non-ribosomal peptide).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653